238 Ga. 497 (1977)
233 S.E.2d 757
PATRICK
v.
THE STATE.
31482.
Supreme Court of Georgia.
Submitted August 27, 1976.
Decided March 8, 1977.
E. Byron Smith, District Attorney, Arthur K. Bolton, Attorney General, for appellee.
PER CURIAM.
Appellant was convicted for having committed the crime of rape. He was sentenced to ten years, five years to be served and five years probated. He has appealed.
We have reviewed the record and the transcript, and the judgment below is affirmed.
Appellant's counsel, Hudson John Myers, filed a notice of appeal. However, after the case was docketed in this court, Hudson John Myers failed to pursue the appeal by failing to file enumerated errors or a brief as required by the rules of this court.
Accordingly, it is ordered that Hudson John Myers' name be stricken from the role of attorneys authorized to practice in the Supreme Court of Georgia. See Bailey v. State, 139 Ga. App. 321 (228 SE2d 357) (1976) for similar action taken by the Georgia Court of Appeals.
Judgment affirmed. All the Justices concur, except Ingram, J., who dissents.
INGRAM, Justice, dissenting.
I dissent for the reasons given in my dissenting opinion in Pettiford v. State, 235 Ga. 622, 623 (221 SE2d 43) (1975).